J-S56022-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

ANDREW CLEVELAND

                            Appellant                       No. 46 MDA 2015


             Appeal from the Judgment of Sentence June 19, 2012
             In the Court of Common Pleas of Lackawanna County
              Criminal Division at No(s): CP-35-CR-0002853-2011
                                          CP-35-CR-0002855-2011


BEFORE: SHOGAN, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY JENKINS, J.:                             FILED NOVEMBER 04, 2015

        Appellant Andrew Cleveland appeals from the judgment of sentence

entered in the Lackawanna County Court of Common Pleas following his

guilty plea to two counts of robbery, threat of immediate serious bodily

injury.1 We affirm.

        In November of 2011, Appellant robbed two convenience stores by

threatening the respective cashiers with a knife and demanding all of the

money in the cash registers. On March 26, 2012, Appellant pled guilty to

the previously mentioned crimes.               In exchange for his guilty plea, the

Commonwealth did not charge Appellant with additional convenience store
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. § 3701 (a)(1)(ii).
J-S56022-15



robberies, it agreed to seek concurrent sentences for the two robbery

convictions, and Appellant’s remaining eight charges against him relating to

the two convenience store robberies were nolle prossed.

        On June 19, 2012, the court sentenced Appellant to ninety (90) to one

hundred eighty (180) months’ incarceration, followed by five (5) years’

special probation for his first robbery conviction and ten (10) years’ special

probation for his second robbery conviction.           The court imposed the

sentences consecutively.

        On December 3, 2012, Appellant filed a petition for relief pursuant to

the Post Conviction Relief Act (“PCRA”).2 On June 17, 2014, the trial court

granted Appellant’s petition and reinstated his post-sentence rights nunc pro

tunc.    On June 26, 2014, Appellant timely filed a post-sentence motion,

which the court denied by operation of law on December 8, 2014.            On

December 30, 2014, Appellant timely filed a notice of appeal. On January 7,

2015, the court ordered Appellant to file a statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(b), and he timely complied on January

15, 2015.

        Appellant raises the following issues for our review:

           1. DID THE TRIAL COURT ERR AND/OR ABUSE ITS
           DISCRETION WHEN IT REFUSED TO AMEND THE
           SENTENCE OF [APPELLANT] TO A CONCURRENT TERM,
           RATHER THAN CONSECUTIVE, WHERE THE PLEA
____________________________________________


2
    42 Pa.C.S. §§ 9541-9546.



                                           -2-
J-S56022-15


         AGREEMENT WITH THE COMMONWEALTH CALLED FOR
         SUCH A SENTENCE?

         2. DID THE TRIAL COURT ABUSE ITS DISCRETION BY
         IMPROPERLY    CONSIDERING   FACTORS,    SUCH   AS
         [APPELLANT’S] PRIOR RECORD AND POSSESSION OF A
         KNIFE DURING THE COMMISSION OF A CRIME, WHERE
         SUCH FACTORS WERE ALREADY TAKEN INTO ACCOUNT BY
         THE GRADING OF THE OFFENSE ITSELF, THE SENTENCING
         CODE AND GUIDELINES AND ITS ENHANCEMENTS AND,
         AS A RESULT, IMPOSED A MANIFESTLY EXCESSIVE
         SENTENCE?

         3. DID THE TRIAL COURT ERR AND/OR ABUSE ITS
         DISCRETION IN FAILING TO PLACE SUFFICIENT REASONS
         UPON THE RECORD TO SUBSTANTIATE AND JUSTIFY A
         SENTENCE OF TOTAL CONFINEMENT AT THE HIGHEST
         END OF THE AGGRAVATED RANGE AND AN ADDITIONAL
         TERM OF 15 YEAR TERM OF SPECIAL PROBATION?

Appellant’s Brief at 4.

      Generally, a plea of guilty constitutes a waiver of all defects and

defenses excepting the voluntariness of the plea, the jurisdiction of the court

and the legality of the sentence.   Commonwealth v. Stewart, 867 A.2d

589, 591 (Pa.Super.2005).     This Court, however, “has also ruled that an

appellant may challenge the discretionary aspects of sentence [after

pleading guilty], so long as there is no plea agreement as to the terms of the

sentence.”    Id. (citing Commonwealth v. Dalberto, 648 A.2d 16, 21

(Pa.Super.1994), appeal denied, 867 A.2d 589, 591 (Pa.2005)).




                                     -3-
J-S56022-15


       In his first issue, Appellant purports to challenge the legality of his

sentence.3        He argues that, because his plea agreement with the

Commonwealth called for his sentences to run concurrently, the court

violated    the    terms    of   his   agreement   by   imposing   his   sentences

consecutively, resulting in an illegal sentence.

       First, we must determine whether Appellant’s claim challenges the

legality of his sentence.

           [O]ur case law draws a careful distinction between truly
           “illegal” sentences, and sentences which may have been
           the product of some type of legal error…The term “illegal
           sentence” is a term of art that our Courts apply narrowly,
           to a relatively small class of cases.
Commonwealth v. Jacobs, 900 A.2d 368, 373 (Pa.Super.2006).

           This class of cases includes: (1) claims that the sentence
           fell “outside of the legal parameters prescribed by the
           applicable statute”; (2) claims involving merger/double
           jeopardy; and (3) claims implicating the rule in Apprendi
           v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147
           L.Ed.2d 435 (2000). These claims implicate the
           fundamental legal authority of the court to impose the
           sentence that it did.

Commonwealth v. Robinson, 931 A.2d 15, 21 (Pa.Super.2007).

           Following the acceptance of a negotiated plea, the trial
           court is not required to sentence a defendant in
____________________________________________


3
  “We do note that Commonwealth v. Anderson, 643 A.2d 109, 111-112
([Pa.Super.]1994), and its progeny stand for the proposition that where the
trial court fails to comply with the terms of a plea agreement, that sentence
is illegal.”       Commonwealth v. Berry, 877 A.2d 479, 483-84
(Pa.Super.2005).




                                           -4-
J-S56022-15


             accordance with the plea agreement. Such a sentence is
             legal, so long as it does not exceed the statutory
             maximum. However, a criminal defendant who is
             sentenced to more than was agreed upon in a negotiated
             plea may withdraw his guilty plea upon being deprived of
             the benefit of his bargain.

Commonwealth           v.   Tann,     79       A.3d   1130,     1133   (Pa.Super.2013),

reargument denied (Dec. 19, 2013), appeal denied, 94 A.3d 1009 (Pa.2014).

        In     Commonwealth           v.       Berry,4   this     Court   noted    that

“Commonwealth v. Anderson,[5] and its progeny stand for the proposition

that where the trial court fails to comply with the terms of a plea agreement,

that sentence is illegal.” The Berry Court then held that an appellant’s claim

that the trial court violated his plea agreement by imposing consecutive

sentences did not implicate the legality of his sentence because it was not

based on a statute or claim of double jeopardy.                    Commonwealth v.

Raphael, 879 A.2d 1264, 1265 (Pa.Super.2005).                   In Raphael, this Court

noted the above principals and nonetheless proceeded to address the

appellant’s sentencing claim on the merits.


____________________________________________


4
    877 A.2d 479, 483-84 (Pa.Super.2005).
5
  643 A.2d 109, 111-112 ([Pa.Super.]1994). Anderson was abrogated by
Commonwealth v. Wallace, 870 A.2d 838, 844 (Pa.2005) (“Anderson's
holding that “any sentence imposed after probation revocation must not
exceed the maximum sentence originally imposed” is legally unsupportable
and is inconsistent with both the clear and unambiguous language of the
Sentencing Code and this Court’s precedent.”).




                                           -5-
J-S56022-15


      Here, because Appellant’s sentencing claim is based on the court’s

consecutive imposition of his sentences, and not based on a statute or claim

of double jeopardy, he does not challenge the legality of his sentence. See

Raphael, supra.      Nonetheless, we will discuss Appellant’s claim on the

merits.

      Our standard of review of questions involving the legality of a sentence

is well settled:

          “A challenge to the legality of a sentence ... may be
          entertained as long as the reviewing court has
          jurisdiction.” Commonwealth v. Borovichka, 18 A.3d
          1242, 1254 (Pa.Super.2011) (citation omitted). It is also
          well-established that “[i]f no statutory authorization exists
          for a particular sentence, that sentence is illegal and
          subject to correction.” Commonwealth v. Rivera, 95
          A.3d 913, 915 (Pa.Super.2014) (citation omitted). “An
          illegal sentence must be vacated.” Id. “Issues relating to
          the legality of a sentence are questions of law[.] ... Our
          standard of review over such questions is de novo and our
          scope of review is plenary.” Commonwealth v. Akbar, 91
          A.3d 227, 238 (Pa.Super.2014) (citations omitted).

Commonwealth v. Wolfe, 106 A.3d 800, 801-02 (Pa.Super.2014) appeal

granted, No. 63 MAL 2015, 2015 WL 4755651 (Pa. Aug. 12, 2015).

      This Court has analyzed the terms of plea bargains as follows:

          Where the plea bargain calls for a specific sentence that is
          beyond the prosecutor’s narrowly limited authority in
          sentencing matters, the plea bargain implicates the court’s
          substantive sentencing power, as well as its guardianship
          role, and must have court approval. Commonwealth v.
          Smith, 664 A.2d 622 ([Pa.Super.]1995), appeal denied,
          679 A.2d 229 ([Pa.]1996). Thus, the trial court has broad
          discretion in approving or rejecting plea agreements.
          Commonwealth v. Chazin, 873 A.2d 732, 737
          (Pa.Super.2005),   appeal denied,       887    A.2d 1239

                                      -6-
J-S56022-15


        ([Pa.]2005). The court may reject the plea bargain if the
        court thinks it does not serve the interests of justice. Id. If
        the court is dissatisfied with any of the terms of the plea
        bargain, it should not accept the plea; instead, it should
        give the parties the option of proceeding to trial before a
        jury. See Pa.R.Crim.P. 590(A)(3) and Comment. Assuming
        the plea agreement is legally possible to fulfill, when the
        parties enter the plea agreement on the record, and the
        court accepts and approves the plea, then the parties and
        the court must abide by the terms of the agreement. See
        Commonwealth v. Kersteter, 877 A.2d 466, 470
        (Pa.Super.2005).      See     also    Commonwealth          v.
        Townsend, 693 A.2d 980 (Pa.Super.1997) (reiterating
        distinction between agreements in which parties have
        agreed upon specific sentence and agreements in which
        parties have left length of sentence to discretion of court);
        Commonwealth           v.    Coles,     530      A.2d     453
        ([Pa.Super.]1987),      appeal   denied,    559    A.2d     34
        ([Pa.]1989) (holding court cannot unilaterally countermand
        specific sentence in plea bargain and reduce sentence
        without Commonwealth’s consent).

Commonwealth v. Parsons, 969 A.2d 1259, 1268 (Pa.Super.2009),

appeal denied, 982 A.2d 1228 (Pa.2009).

     Further,

        there are various options, including an agreement to make
        no recommendation or…an agreement to make a favorable
        but non-binding recommendation. So long as the limits of
        the agreement are plainly set forth on the record,
        understood and agreed to by the parties, and approved by
        the trial court, we find no impediment…to the offer,
        acceptance, performance or enforcement of such plea
        agreements.

Commonwealth v. McClendon, 589 A.2d 706, 710 (Pa.Super.1991),

appeal denied, 597 A.2d 1151 (Pa.1991).

     Here,      Appellant   entered   into   a   plea   agreement    with   the

Commonwealth.       In exchange for his guilty plea, the remaining charges


                                      -7-
J-S56022-15


against him were nolle prossed, the Commonwealth did not charge Appellant

with additional robberies, and it agreed to seek concurrent sentences for the

two robbery convictions.          Appellant directs us to the following alleged

exchange:

          [PROSECUTOR]: Your Honor, [Appellant’s] cases are
          docketed at 11-CR-2853 and 2855. It’s my understanding
          he’ll be pleading guilty to one count of robbery in each of
          those cases, graded as a felony of the first degree
          punishable by up to 20 years in prison and a $25,000.00
          fine.

          The agreement also incorporates a deadly weapon
          enhancement to be applied. However, the agreement
          includes that these matters be run concurrent for the
          defendant.

          [DEFENSE COUNSEL]: That’s correct, your Honor. Just in
          addition to that, there are two other docket numbers out
          there. They’re minor offenses. They’re going to be [nolle
          prossed] and the Commonwealth will not seek to invoke a
          mandatory as well as not have any other charges filed for
          any other robberies.

                                       *       *   *

          [THE COURT]: At this time I will accept the plea.

Appellant’s Brief at 4-5 (quoting “(NT, 6/26/12,[6] p. 2,3,5&6)”).          The

transcript from the guilty plea hearing is not included in the certified record,



____________________________________________


6
  This is the date listed in Appellant’s brief. It is more likely this hearing
took place on March 26, 2012, the same day Appellant completed the
written colloquy, and before the court sentenced Appellant.




                                           -8-
J-S56022-15


and so we cannot consider it in this appeal. 7 Even if it was included in the

record and the previous exchange transpired, Appellant’s issue merits no

relief because he completed a written guilty plea colloquy that provides:

          13. State specifically in detail any plea agreement with
          the District Attorney.

          11 CR 2853 – Robbery (F1)
          11 CR 2855 – Robbery (F1)
          CW agrees to concurrent sentences
          NP all remaining cases
          ∆ will not be charged w/ other robberies
          No mand. min.

Guilty Plea Colloquy, dated March 26, 2012, at 2 (verbatim). This colloquy

is signed by Appellant.

       Later in the colloquy, Appellant indicated that he understood the court

was not bound by the agreement:

          14. Do you understand that the Court is not bound by the
          agreement you made with the District Attorney?

          Yes

          15. Do you understand that the maximum penalty to the
          charges you are pleading guilty to is:

          F1 – 20 yr/$25000(XL)         Yes
____________________________________________


7
  See Commonwealth v. Martz, 926 A.2d 514, 524-25 (2007) (“It is black
letter law in this jurisdiction that an appellate court cannot consider anything
which is not part of the record in the case. It is also well-settled in this
jurisdiction that it is Appellant’s responsibility to supply this Court with a
complete record for purposes of review. A failure by Appellant to insure that
the original record certified for appeal contains sufficient information to
conduct a proper review constitutes waiver of the issue sought to be
examined.”)



                                           -9-
J-S56022-15



           15 (a) If you are pleading guilty to more than one charge,
           do you understand that the Judge may impose consecutive
           sentences?

           Yes

           If the answer to the preceding question is yes, state the
           total sentence that may be imposed on you.

           40 yrs/$50,000

Guilty Plea Colloquy at 3.

      At sentencing, counsel for Appellant reminded the court of the plea

agreement:

           [DEFENSE COUNSEL]: Your honor, I would point out that
           the guilty plea colloquy does have an agreement with the
           Commonwealth that the Commonwealth would agree to
           concurrent sentences, and I believe we discussed that
           matter with the [c]ourt at the time of the guilty plea. So I
           would ask the [c]ourt when imposing sentence if it would
           stay at the bottom end of the standard range. It’s five and
           a half years. I think that’s more than enough time to
           punish, to rehabilitate, and to deter future criminal conduct
           in the state system; and I would ask the [c]ourt to run the
           two sentences concurrent as set forth in the plea
           agreement.

N.T., 6/19/12, at 3-4.

      The Commonwealth did not object or ask the court to impose

Appellant’s sentences consecutively.      Further, Appellant was not charged

with other robberies, and the eight other charges against him were nolle

prossed.     Thus, the Commonwealth abided by the terms of the plea

agreement.




                                      - 10 -
J-S56022-15


       Although the plea agreement required the Commonwealth to refrain

from seeking consecutive sentences, the court was not bound by the

Commonwealth’s        recommendation           and   chose   to   impose   consecutive

sentences for Appellant’s two armed robbery convictions. The court imposed

an aggregate sentence of seven and one half (7½) to fifteen (15) years’

incarceration, followed by fifteen (15) years’ special probation. As Appellant

indicated in his written guilty plea colloquy, the court could have sentenced

him to forty (40) years’ incarceration. The sentence was legal and did not

violate the terms of the plea agreement.8 Thus, Appellant’s first issue merits

no relief.

       In his second issue, Appellant challenges the discretionary aspects of

his sentence.

       Challenges to the discretionary aspects of sentencing do not entitle a

petitioner to review as of right. Commonwealth v. Allen, 24 A.3d 1058,

1064 (Pa.Super.2011). Before this Court can address such a discretionary

challenge, an appellant must invoke this Court’s jurisdiction by satisfying the

following four-part test:

____________________________________________


8
  Appellant does not argue that his plea agreement was unlawfully induced,
but we note that his written colloquy indicates he entered the plea
intelligently, knowingly, and voluntarily. See Commonwealth v. Moser,
921 A.2d 526, 529 (Pa.Super.2007) (“where the record clearly demonstrates
that a guilty plea colloquy was conducted, during which it became evident
that the defendant understood the nature of the charges against him, the
voluntariness of the plea is established.”).



                                          - 11 -
J-S56022-15


      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code.

Id.

      Presently, Appellant preserved his issues in a post-sentence motion

and filed a timely notice of appeal.    Further, Appellant’s brief includes a

concise statement of reasons relied upon for allowance of appeal with

respect to the discretionary aspects of his sentence pursuant to Pa.R.A.P.

2119(f). See Appellant’s Brief at 11-12. We now must determine whether

Appellant presents a substantial question that the sentence appealed from is

not appropriate under the Sentencing Code.

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.”     Commonwealth v. Prisk, 13 A.3d

526, 533 (Pa.Super.2011). Further:

         A substantial question exists only when the appellant
         advances a colorable argument that the sentencing judge’s
         actions were either: (1) inconsistent with a specific
         provision of the Sentencing Code; or (2) contrary to the
         fundamental norms which underlie the sentencing process.

Id. (internal citations omitted).

      Here, Appellant argues the court should not have considered his prior

conviction for a bank robbery, the fact that the offenses involved knives and

that the crimes involved confronting and scaring people with weapons as



                                    - 12 -
J-S56022-15


aggravating factors because they were already included as factors within the

grading of the offense of robbery, threat of immediate serious bodily injury.

He further claims the previously mentioned aggravating factors were

included within his offense gravity score and his prior record score and the

court abused its discretion by erroneously applying the guidelines.

      “A claim that the     sentencing court misapplied the       Sentencing

Guidelines presents a substantial question.” Commonwealth v. Cook, 941

A.2d 7, 11 (Pa.Super.2007).       Thus, we grant Appellant’s petition for

allowance of appeal and address the merits of his claim.

      We review Appellant’s sentencing claim under the following standard:

         Sentencing is a matter vested in the sound discretion of
         the sentencing judge, and a sentence will not be disturbed
         on appeal absent a manifest abuse of discretion. In this
         context, an abuse of discretion is not shown merely by an
         error in judgment. Rather, the appellant must establish, by
         reference to the record, that the sentencing court ignored
         or misapplied the law, exercised its judgment for reasons
         of partiality, prejudice, bias or ill will, or arrived at a
         manifestly unreasonable decision.

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa.Super.2014) (en

banc), appeal denied, 104 A.3d 1 (Pa.2014).

      Appellant was convicted under the following statute:

         § 3701. Robbery

         (a) Offense defined.--

            (1) A person is guilty of robbery if, in the course of
            committing a theft, he:

                                  *     *      *

                                      - 13 -
J-S56022-15



              (ii) threatens another with or intentionally puts him
              in fear of immediate serious bodily injury…

18 Pa.C.S. § 3701.

     This offense has an offense gravity score of ten (10). 204 Pa.Code §

303.15. Appellant had a prior record score of four (4) for a bank robbery.

When utilizing the Deadly Weapons Enhancement (“DWE”) Used Matrix, the

standard range provided for a sentence of sixty-six (66) to seventy-eight

(78) months’ incarceration with plus or minus twelve (12) months for

calculation of the mitigated or aggravated range. Pa.Code § 303.17(b).

     The court sentenced Appellant to ninety (90) to one hundred eighty

(180) months’ incarceration, which was in the aggravated range of the

sentence. Upon sentencing him, the court stated:

        [Appellant], in the future you may be able to be
        productive, but the [c]ourt, in reviewing this through – I
        mean, when you have a form of bank robbery and both of
        these involve knives in regard to people that work as
        clerks at [Convenience] Stores who went to work to pay
        their bills and they face you coming in with a knife robbing
        them, and people shouldn’t have to be worried about that
        when they go to work…

        And the fact that you bring the knives in after you’ve
        already served a sentence for bank robbery, the [c]ourt
        can’t just look and say, [“]Well, that’s okay.[”] There is a
        protection of society that needs to be paid to the citizens.

        And in this matter the [c]ourt is going to sentence you in
        one count in the aggravated range based upon the facts
        and circumstances of your prior involvement with the
        robbery and sentence you to 90 to 180 months, plus five
        years of special probation.


                                   - 14 -
J-S56022-15


         And on the second count the [c]ourt is going to be giving
         you ten years[’] probation consecutive to the first
         sentence. Obviously, no drugs or alcohol, nor must you
         frequent any liquor-licensed premise. You must remain in
         treatment upon your release.

N.T., 6/19/12 at 5-6.

      The court specifically stated that it chose to give Appellant an

aggravated range sentence based on the fact that he used knives to rob

convenience store employees while they were trying to make a living and

that Appellant continued to commit armed robberies after he had served a

prison sentence for robbing a bank.           Although these actions supported

Appellant’s convictions, offense gravity score, prior record score, and deadly

weapon enhancement, the specific details, which are not in the statutes,

offended the court.     The court did not abuse its discretion in considering

these factors and sentencing Appellant in the aggravated range.

      In his final issue, Appellant argues the court erred by failing to place

sufficient reasons on the record to justify sentencing him in the aggravated

range with an additional term of fifteen (15) years of special probation.

Again, we disagree.

      The relevant sentencing statute provides, in pertinent part:

         (b) General standards.--In selecting from the
         alternatives set forth in subsection (a), the court shall
         follow the general principle that the sentence imposed
         should call for confinement that is consistent with the
         protection of the public, the gravity of the offense as it
         relates to the impact on the life of the victim and on the
         community, and the rehabilitative needs of the defendant.
         The court shall also consider any guidelines for sentencing

                                     - 15 -
J-S56022-15


          and resentencing adopted by the Pennsylvania Commission
          on Sentencing and taking effect under section 2155
          (relating to publication of guidelines for sentencing,
          resentencing and parole and recommitment ranges
          following revocation). In every case in which the court
          imposes a sentence for a felony or misdemeanor, modifies
          a sentence, resentences an offender following revocation
          of probation, county intermediate punishment or State
          intermediate punishment or resentences following remand,
          the court shall make as a part of the record, and
          disclose in open court at the time of sentencing, a
          statement of the reason or reasons for the sentence
          imposed. In every case where the court imposes a
          sentence or resentence outside the guidelines adopted by
          the Pennsylvania Commission on Sentencing under
          sections 2154 (relating to adoption of guidelines for
          sentencing), 2154.1 (relating to adoption of guidelines for
          county intermediate punishment), 2154.2 (relating to
          adoption of guidelines for State intermediate punishment),
          2154.3 (relating to adoption of guidelines for fines),
          2154.4 (relating to adoption of guidelines for resentencing)
          and 2154.5 (relating to adoption of guidelines for parole)
          and made effective under section 2155, the court shall
          provide a contemporaneous written statement of the
          reason or reasons for the deviation from the guidelines to
          the commission, as established under section 2153(a)(14)
          (relating to powers and duties). Failure to comply shall be
          grounds for vacating the sentence or resentence and
          resentencing the defendant.

42 Pa.C.S. § 9721.

       As previously stated, the court did state its reasons for sentencing

Appellant in the aggravated range.9 The court was offended by Appellant’s

____________________________________________


9
  Additionally, the court reviewed Appellant’s pre-sentence report before
sentencing, and we can presume it also considered these factors when
sentencing Appellant. See Commonwealth v. Devers, 546 A.2d 12, 18-19
(Pa.1988) (“Where pre-sentence reports exist, we shall continue to presume
that the sentencing judge was aware of relevant information regarding the
(Footnote Continued Next Page)


                                          - 16 -
J-S56022-15


flagrant violation of the law after he had already served a prison sentence

for robbing a bank. The court specifically expressed its desire to protect the

public, especially hard-working convenience store clerks who were trying to

pay their bills without being threatened with knives and robbed by Appellant.

Further, the court demonstrated its consideration of Appellant’s rehabilitative

needs in fashioning its sentence by imposing the special probation and

treatment.    The court stated its reasons for imposing Appellant’s sentence

on the record and did not err.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/4/2015




                       _______________________
(Footnote Continued)

defendant’s character and weighed those considerations along with
mitigating statutory factors. A pre-sentence report constitutes the record
and speaks for itself…Having been fully informed by the pre-sentence report,
the sentencing court’s discretion should not be disturbed.”).



                                           - 17 -